
 

Exhibit 10.42




 




 




March 7, 2011

 

 

Kamal Ahluwalia

811 San Marco Ave

Fremont, CA 94539

 

Dear Kamal:

 

We are pleased to present the following offer of employment. This letter will
summarize and confirm the details of our offer for you to join Selectica, in the
position of Chief Strategy Officer, commencing on March 28, 2011 and reporting
to Jason Stern. In this position, you will be responsible for development,
execution, and evangelizing Selectica's core strategic vision.

 

Orientation Information: On your first day of work, you should plan to report to
Jason Stern at 9:00am. Your new employee orientation meeting should be scheduled
the same day. Please contact Molly Mckibben to go over new hire information.

 

Here are the specific details of our offer:

 

TriNet HR Corporation: This letter and accompanying enclosure will summarize
important details of matters pertaining to your employment. Also enclosed is
information about current benefits, which are provided to the workforce here at
Selectica. Our benefits, payroll, and other human resource management services
are provided through TriNet HR Corporation, a professional employer
organization.  As a result of Selectica's arrangement with TriNet, TriNet will
be considered your employer of record for these purposes and your managers here
at Selectica will be responsible for directing your work, reviewing your
performance, setting your schedule, and otherwise directing your work at
Selectica.

 

Base Compensation: Your compensation will be $4038.46 per week which equates to
$210,000 annually, with a variable compensation of $65,000 annually less payroll
deductions and required taxes and withholdings, and will be paid on the 15th and
last day of the month. This is an exempt position and you are expected to work
during the core hours of 9 to 5, Monday through Friday as well as those hours
necessary to get the job done.

 

Stock Options: Subject to Board approval, you will be granted 7,500 RSU shares
and you will receive an option to purchase 17,500 shares of the Company's Common
Stock at an exercise price per share equal to the fair market value of the
Company's Common Stock per share on the day when your option is granted by the
Company's Board of Directors. You will vest in 25% of the option shares after 12
months of continuous service, and the remaining balance will vest in monthly
installments over the next 36 months of continuous service, as described in the
applicable stock option agreement. In addition you will be eligible for an
additional 2500 performance based RSU's. The value of your equity will be
re-evaluated and could change with board approval to the employee's equity plan.

 

Benefits: Selectica, through TriNet, offers a full range of benefits for you and
your qualified dependents as outlined in the attached Summary of Benefits. A
presentation of our benefits program will be given to you during your first week
of employment. Information about these benefits is included with this letter,
and additional information will be available on-line on the terms and conditions
included in the End User License Agreement (EULA) each new employee must accept
in order to access TriNet's on-line self­ service portal, HR Passport.

 

This offer of employment is contingent upon you fulfilling each of the following
terms:

 

 
 

--------------------------------------------------------------------------------

 

 


Acknowledgement of Company Handbook and Confidentiality Agreement: As a
Selectica employee, you are required to follow its rules and regulations.
Therefore you will be asked to acknowledge in writing that you have read the
Selectica employee handbook, and sign and comply with the attached Proprietary
Information and Inventions Agreement (the "Proprietary Information Agreement''),
which prohibits, among other things, the unauthorized use or disclosure of
TriNet's confidential and proprietary information. In order to retain necessary
flexibility in the administration of its policies and procedures, Selectica
reserves the right to change or revise it policies, procedures, and benefits at
any time.

 

Required Documentation: To comply with the government-mandated confirmation of
employment eligibility, please review the enclosed I-9 Form and "Lists of
Acceptable Documents" as approved by the United States Department of Justice for
establishing identity and employment eligibility. Please bring the required I-9
documents with you on your first day of employment; failure to submit proof of
your employment eligibility will postpone your start date or result in
termination of your employment. Also enclosed are additional new hire forms that
you should complete and bring with you on your first day of work.

 

At Will Employment: Please understand, as stated in all job offers, Selectica is
an employment-at-will company. That means that you or the Company may terminate
your employment at any time, with or without case and with or without prior
notice. Accordingly, this letter is not a contract and should not be construed
as creating contractual obligations.

 

This offer letter, together with your Proprietary Information Agreement and
EULA, forms the complete and exclusive statement of your employment with
Selectica. It supersedes any other agreements or promises made to you by anyone,
whether oral or written. Changes to the terms of this letter require a written
modification signed by an authorized employee of Selectica. Additionally,
Selectica reserves the right to revoke this offer should it not receive a
satisfactory reference check and background screen for you.

 

If you wish to accept employment at Selectica under the terms described above,
please sign and date this letter, the Proprietary Information Agreement, and
background check, and return both in the enclosed self-addressed stamped
envelope by March 10, 2011. Please retain copies for your records.

 

Kamal, we are excited that you are joining Selectica's team and feel that you
have a great deal to contribute. If you have any questions, please feel free to
call Molly McKibben at 408-545-2S08.

 

Sincerely,

 

 

/S/ JASON STERN

 

CEO

 

 
 

--------------------------------------------------------------------------------

 

 

I understand and accept the terms of this employment offer.

 

 

 

                          

 

 

/S/ KAMAL AHLUWALIA

 

 

 

 

 

03/28/11

 

Date

 

 

 

03/28/11

 

Start Date

 

 

 

cc: HR

 


Enclosures:            Proprietary Information and Inventions Agreement
Background Check